Title: To George Washington from James Welch, 24 January 1798
From: Welch, James
To: Washington, George



Sir.
Alexandria Ja[nuar]y 24 1798

I take the liberty of sending to you for Copies of the Plats of the Land I leased of you[.] Doctor James Craig informs me you have Copies of the Plats. I’ll take Particular care of them & return them to you as quick as I get them Copyed, a few days ago I happened in Company with Mr Joseph Massey Surveyer in the North Western Territory he mentioned that You wou’d not hold the Lands you claim’d on the Miamies, the reason why I do not Know, but by applying to Mr Massey I Expect you can get full information. I am Sir your Excellys Obt St

James Welch

